Citation Nr: 1121328	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  07-27 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a bilateral ankle disability, including on a direct basis and as secondary to service-connected bilateral heel spurs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1981 and from June 2004 to December 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Generally, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

In this case, the Veteran has argued through his representative that in the alternative, the Veteran's claimed bilateral ankle disability is secondary to his service-connected bilateral heel spurs.

VA's duty to assist requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A.§ 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).  VA's statutory duty to assist the veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Here, the Veteran was afforded a VA general examination in February 2006 and an addendum to the February 2006 examination report was added in October 2006.  In the October 2006 addendum, the examiner indicated that views of the right and left ankles showed no fracture, dislocation, or soft tissue abnormality.  There were no suspicious bony lesions of the ankles and the mortise of the ankles was intact.  In short, based on the February 2006 x-rays of the Veteran's ankles, the examiner essentially determined that the Veteran had no diagnosed condition of the ankles.

A private treatment report from Dr. "B.F.," dated April 2006, indicated that an x-ray of the Veteran's ankles, taken in November 2005, while the Veteran was in active service, revealed small anterior impingement exostosis in the right ankle greater than the left ankle.  The radiologist's report from November 2005, however, notes no fractures, dislocations, soft tissue abnormality, or suspicious bony lesions for either ankle.  In the private treatment report, the Veteran was given a provisional diagnosis of joint pain, localized in the ankle.

Later, a podiatry consult dated in January 2010 indicated, in pertinent part, diagnosis of posterior tibial tendonitis, left greater than right. 

Significantly, the Veteran's representative has argued that per the National Institute of Health, "The anterior ankle impingement syndrome is a clinical pain syndrome that is characterized by anterior ankle pain on (hyper) dorsiflexion.  The pain radiographs often are negative in patients who have anteromedial impingement.  An oblique view is recommended for these patients."  See http://www.ncbi.nlm.nih.gov/pubmed/16798513.

Once VA provides an examination, as it did in this case, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Indeed, it is not clear whether the VA examiner considered the November 2005 x-rays of the Veteran's ankles in determining that the Veteran did not have a current bilateral ankle condition.

Based on the above evidence, it remains unclear to the Board whether the Veteran has a current bilateral ankle condition.  As such, considering his complaints during service, the Veteran should be afforded another VA examination of his ankles to determine if a bilateral ankle condition exists and if so, to determine its etiology.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether he currently has a bilateral ankle condition, and if so, to ascertain the etiology of his current bilateral ankle condition.  The claims file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  All necessary tests should be conducted and all clinical findings reported in detail, to include an oblique view x-ray of the Veteran's ankles.

The examiner should first determine whether the Veteran has a bilateral ankle condition.  See radiologist's report of November 2005 indicating no abnormality versus Dr. B.F.'s interpretation that those x-rays showed small anterior impingement exostosis in the right ankle greater than the left ankle, and January 2010 podiatry consult showing diagnosis of posterior tibial tendonitis, left greater than right.

The examiner is asked to render medical opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral ankle condition, if any, is related to his military service and/or is caused or aggravated by the Veteran's service-connected bilateral heel spurs.  If the opinion is that his service-connected bilateral heel spurs aggravated his bilateral ankle condition, the examiner should specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.

If the Veteran does not have a diagnosed bilateral ankle condition, the examiner should so state.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.


2. Then, readjudicate the Veteran's claim for service connection for a bilateral ankle disability, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


